EXHIBIT 99.1 T604.682.3ir@levon.com www.levon.com Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 TSX Trading symbol: LVN US OTC: LVNVF April28, 2014 Berlin & Frankfurt: LO9 LEVON CORRECTS SILVER EQUIVALENT CALCULATIONS IN FEBRUARY 26, 2 Levon Resources Ltd. (“Levon” or “the Company”) (TSX Symbol: LVN) has identified calculation errors in the silver equivalent (Ag Eq) values for the composited drill hole intersections reported in its press release of February 26, 2014 (the “Press Release”). The silver equivalent calculations contained in the Press Release understated the actual calculated silver equivalent for the reported drill hole composites by approximately 5.4% due to an error in the metal prices used in the calculation. The Ag Eq values in the Press Release were presented in a series of five tables, and certain of these values were mentioned in the accompanying text in the Press Release. The correct values appear in the tables below and will be posted for all the holes on the Levon website (www.levon.com). The corrected composite widths are unchanged and are reported in metres (m) and feet (ft), and calculated Ag Eq in grams per ton (g/t) Ag Eq, and ounces per ton (oz/t) Ag Eq. Table 1. Hole C13-253 drill hole assay composites* (Corrected Ag Eq, g/t, and oz/t calculated in m and ft) HoleID From m To m Interval m Interval ft g/t Ag Eq. oz/t Ag Eq. g/t Ag g/t Au % Zn % Pb C13-253 0 Including C13-253 24 C13-253 Including C13-253 20 Including C13-253 34 Including C13-253 12 C13-253 98 Including C13-253 16 Including C13-253 28 C13-253 60 C13-253 10 C13-253 *(USD$6.00 NSR/t cutoff grade. Ag Eq calculated using $25/oz Ag, $1,000/oz Au, $1.00/lb Zn and Pb directly from the assays within the composited intervals). 1 Table 2. Hole C13-261 drill hole assay composites* (Corrected g/t Ag Eq) HoleID From m To m Interval m Interval ft g/t Ag Eq. oz/t Ag Eq. g/t Ag g/t Au % Zn % Pb C13-261 2 70 68 Including C13-261 14 32 18 C13-261 96 84 Including C13-261 96 10 Including C13-261 48 C13-261 Including C13-261 14 Including C13-261 24 C13-261 24 C13-261 16 C13-261 28 * (USD$6.00 NSR/t cutoff grade. Ag Eq calculated using $25/oz Ag, $1,000/oz Au, $1.00/lb Zn and Pb directly from the assays within the composited intervals). Table 3. Hole C13-258 drill hole assay composites* (Corrected g/t Ag Eq) HoleID From m To m Interval m Interval ft g/t Ag Eq. oz/t Ag Eq. g/t Ag g/t Au % Zn % Pb C13-258 2 Including C13-258 46 56 10 C13-258 94 C13-258 18 * (USD$6.00 NSR/t cutoff grade. Ag Eq calculated using $25/oz Ag, $1,000/oz Au, $1.00/lb Zn and Pb directly from the assays within the composited intervals). 2 Table 4. Hole C13-257 drill hole assay composites* (Corrected g/t Ag Eq). HoleID From m To m Interval m Interval ft g/t Ag Eq. oz/t Ag Eq. g/t Ag g/t Au % Zn % Pb C13-257 0 36 36 C13-257 46 Including C13-257 96 16 Including C13-257 20 Including C13-257 10 Including C13-257 50 C13-257 72 IncludingC13-257 16 C13-257 66 Including C13-257 32 C13-257 42 Including C13-257 12 * (USD$6.00 NSR/t cutoff grade. Ag Eq calculated using $25/oz Ag, $1,000/oz Au, $1.00/lb Zn and Pb directly from the assays within the composited intervals). 3 Table 5. Summary compilation of wide drill intercepts in the 14 reported holes (greater than 70 m widths)* (Corrected g/t Ag Eq)* HoleID From To Interval m Ag Eq g/t Interval ft Ag Eq oz/t Ag g/t Au g/t Zn % Pb % C13-251 0 C13-253 0 C13-253 C13-253 98 C13-253 C13-254 0 C13-255 C13-256 0 C13-257 46 C13-257 72 C13-258 2 C13-258 94 C13-259 72 C13-260 0 84 84 C13-260 72 C13-261 96 84 C13-261 C13-262 10 C13-264 0 C13-265 2 84 82 (USD$6.00 NSR/t cutoff grade. Ag Eq calculated using $25/oz Ag, $1,000/oz Au, $1.00/lb Zn and Pb directly from the assays within the composited intervals). Assay Reporting · The final lab assays for Ag, Au, Zn, and Pb from the 2 m sawed and continuously sampled core intercepts are summarized in this press release. · Assays and calculated silver equivalent grams per metric tonne (g/t Ag Eq) are reported for the composited drill intersections in metres (m) and also in feet (ft), and troy ounces per metric tonne (oz/t Ag Eq). · Drill hole assay composites were calculated using the metal prices and cut offs that Independent Mining Consultants (IMC) and M3 Engineering and Technology (M3) used in their calculation of the Cordero resource, (see July 31, 2012 technical report, as amended and restated May 10, 2013) and modeling in the Preliminary Economic Analysis (PEA) (see March 12, 2012 PEA, as amended and restated May 8, 2013). The PEA provides the details of the NSR/t cutoff grade modeling. Management believes the metal prices used in the PEA continue to be realistic long term estimates, and the prices used are: USD$25/oz Ag, $1,000/oz Au, $1.00/ Pb Zn and Pb. · Composite intervals were selected using a USD $6 NSR/t cutoff, which equates to about 10 g/t Ag Eq. Minimum down hole grade continuity is 10 m in any of the composites. · The composites were calculated directly from the assays and represent in-situ Ag Eqs. 4 Qualified Person Vic Chevillon, AIPG QPG # 11054, the Company's VP, Exploration and a qualified person as such term is defined in NI 43-101 of the Canadian Securities Administrators has reviewed and approved this news release. About Levon Resources Levon is a well-funded gold and precious metals exploration Company, exploring the company's 100% owned flagship Cordero bulk tonnage silver, gold, zinc, and lead project near Hidalgo Del Parral, Chihuahua, Mexico. Levon's most recent mineral resource estimate is contained in a technical report prepared by IMC titled “Cordero Project June 2012 Mineral Resource Update, Chihuahua, Mexico” dated July 31, 2012, as amended and restated May 10, 2013, which is filed under the Company’s profile at www.sedar.com. For further information, contact the Company IR Direct at 604-682-2991, or main office number 604-682-3701. ON BEHALF OF THE BOARD "Ron Tremblay" Ron Tremblay President and Chief Executive Officer Safe Harbour Statement - This news release contains "forward-looking information" and "forward-looking statements" (together, the "forward looking statements") within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, including our belief as to the extent and timing of various studies including the PEA, and exploration results, the potential tonnage, grades and content of deposits, timing and establishment and extent of resources estimates. These forward-looking statements are made as of the date of this news release and the dates of technical reports, as applicable. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the future circumstances, outcomes or results anticipated in or implied by such forward-looking statements will occur or that plans, intentions or expectations upon which the forward-looking statements are based will occur. While we have based these forward-looking statements on our expectations about future events as at the date that such statements were prepared, the statements are not a guarantee that such future events will occur and are subject to risks, uncertainties, assumptions and other factors which could cause events or outcomes to differ materially from those expressed or implied by such forward-looking statements. 5 Such factors and assumptions include, among others, the effects of general economic conditions, the price of gold and silver, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations and misjudgments in the course of preparing forward-looking information. In addition, there are known and unknown risk factors which could cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by the forward-looking statements. Known risk factors include risks associated with project development; the need for additional financing; operational risks associated with mining and mineral processing; fluctuations in metal prices; title matters; uncertainties and risks related to carrying on business in foreign countries; environmental liability claims and insurance; reliance on key personnel; the potential for conflicts of interest among certain of our officers, directors or promoters of with certain other projects; the absence of dividends; currency fluctuations; competition; dilution; the volatility of the our common share price and volume; tax consequences to U.S. investors; and other risks and uncertainties. Although we have attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. We are under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary Note to United States Investors - The information contained herein and incorporated by reference herein has been prepared in accordance with the requirements of Canadian securities laws, which differ from the requirements of United States securities laws. In particular, the term "resource" does not equate to the term "reserve". The Securities Exchange Commission's (the "SEC") disclosure standards normally do not permit the inclusion of information concerning "measured mineral resources", "indicated mineral resources" or "inferred mineral resources" or other descriptions of the amount of mineralization in mineral deposits that do not constitute "reserves" by SEC standards, unless such information is required to be disclosed by the law of the Company's jurisdiction of incorporation or of a jurisdiction in which its securities are traded. U.S. investors should also understand that "inferred mineral resources" have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility. Disclosure of "contained ounces" is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute "reserves" by SEC standards as in place tonnage and grade without reference to unit measures. Neither the Toronto Stock Exchange (“TSX”) nor its Regulation Services Provider (as that term is defined in the policies of the TSX) accepts responsibility for the adequacy or accuracy of this release. 6
